UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


PETER COBURGER,                          
                  Plaintiff-Appellant,
                  v.
TOYOTA MOTOR SALES, U.S.A.,
INCORPORATED,
              Defendant-Appellee,                  No. 00-1449

               and
CENTRAL ATLANTIC TOYOTA
DISTRIBUTORS, INCORPORATED,
                         Defendant.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                        (CA-99-1405-JFM)

                       Submitted: October 5, 2000

                       Decided: October 23, 2000

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Daniel Leonard Shea, BRAULT, GRAHAM, SCOTT & BRAULT,
L.L.C., Rockville, Maryland, for Appellant. Emmett F. McGee, Jr.,
2             COBURGER v. TOYOTA MOTOR SALES, U.S.A.

PIPER, MARBURY, RUDNICK & WOLFE, L.L.P., Baltimore,
Maryland; S. Keith Hutto, Steven A. McKelvey, Jr., NELSON, MUL-
LINS, RILEY & SCARBOROUGH, L.L.P., Columbia, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Peter Coburger appeals the district court’s grant of summary judg-
ment to Toyota Motor Sales, U.S.A., Incorporated, and the dismissal
of his complaint alleging abusive discharge under Maryland law.
Coburger contends that his termination from employment violated a
clear mandate of public policy. Finding no reversible error, we affirm.

   We review a grant of summary judgment de novo. See Higgins v.
E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). We must
view the evidence in the light most favorable to the non-moving
party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   We agree with the district court that Coburger failed to "‘demon-
strate the [public] policy in question with clarity, specificity and
authority.’" (J.A. at 319) (quoting Adler v. American Standard Corp.,
432 A.2d 464, 467 (Md. 1981)) (alteration added). We also agree that
Coburger failed to demonstrate that he was terminated because he
refused to engage in conduct violating a clear mandate of public pol-
icy or because he intended to comply with a statutorily prescribed
duty to report the unlawful activity.

  Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
             COBURGER v. TOYOTA MOTOR SALES, U.S.A.             3

presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED